Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated December21, 2007, accompanying the consoli­dated finan­cial statements and schedule of APA Enterprises, Inc. and subsidiaries included in the Annual Report on Form 10-KSB for the period ended September30, 2007 (which report expressed an unqualified opinion and contains an explanatory paragraph relating to the adoption of Financial Accounting Standard Board Statement No. 123(R), Share-Based Payment).We hereby consent to the incorporation by reference of said report in the Registration State­ments of APA Enterprises, Inc. on Forms S-8 (File No. 333-74214, effective November30, 2001; File No. 333-44500, effective August25, 2000; File No. 333-44488, effective August25, 2000; File No. 333-44486, effective August25, 2000; and File No. 333-136828, effective August 23, 2006). /s/GRANT THORNTON LLP Minneapolis, Minnesota December 21, 2007
